Citation Nr: 0937991	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  05-28 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic sinus 
disorder, diagnosed as bilateral ethmoidal sinusitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

This case was remanded by the Board in April 2008 for further 
development and is now ready for disposition.


FINDING OF FACT

A chronic sinus disorder was not manifest during service; 
chronic sinus pathology was not identified until 2003; the 
current sinusitis is unrelated to service.


CONCLUSION OF LAW

A chronic sinus disorder, diagnosed as bilateral ethmoidal 
sinusitis, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, service treatment records reflect no complaints of, 
treatment for, or a diagnosis related to the sinuses or any 
symptoms reasonably attributed thereto.  At the time of 
discharge, the clinical evaluation of the Veteran's nose and 
sinuses was normal.  Therefore, no chronic sinus disorder was 
noted in service.

	Next, post-service evidence does not reflect chronic sinus 
symptomatology for many years after service discharge.  
Specifically, a March 2003 computed axial tomography (CT) 
scan of the paranasal sinuses revealed osteoma of the left 
frontal sinus, bilateral ethmoidal sinus disease, soft tissue 
density occluding the right-sided osteomeatal unit, and a 
small left maxillary retention cyst.  A January 2005 VA scars 
examination diagnosed chronic sinusitis, bilateral ethmoidal 
sinusitis, and osteoma in the left frontal sinus.  
	
	This is the first recorded symptomatology related to chronic 
sinusitis, coming approximately 32 years after discharge.  
Therefore, the competent evidence does not reflect continuity 
of symptomatology.

	In addition to the absence of documented post-service 
symptomatology related to the sinuses for many years, the 
evidence includes the Veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience symptoms relating 
to the sinuses since he was discharged from the service to 
the present.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  Specifically, 
the Board emphasizes the multi-year gap between discharge 
from active duty service (1971) and initial reported symptoms 
related to chronic sinusitis in approximately 2003 (over a 
30-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving 
claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between 
service and initial symptoms of disability).

The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's chronic sinusitis to active duty, despite his 
contentions to the contrary.  To that end, the Board notes 
that while the Veteran has received VA treatment for his 
sinus condition, none of his VA treating physicians have 
attributed this condition to service.  

The Board has also considered the Veteran's statements 
asserting a nexus between his currently-diagnosed disorder 
and active duty service.  While the Board reiterates that he 
is competent to report symptoms as they come to him through 
his senses, bilateral ethmoidal sinusitis is not the type of 
disorder that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  Such competent evidence 
has been provided by the medical personnel who have treated 
the Veteran during the current appeal and by service records 
obtained and associated with the claims file.  Here, the 
Board attaches greater probative weight to the clinical 
findings than to his statements.  See Cartright, 2 Vet. App. 
at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in December 2004 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in May 2008, the RO 
provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records and VA 
treatment records.  Further, the Veteran submitted additional 
treatment records as well as various written statements in 
support of his claim. 

The Board concedes that the Veteran was not afforded a VA 
examination specific to his sinusitis claim.  In determining 
whether a medical examination be provided or medical opinion 
obtained, there are four factors to consider: (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing an in-
service event, injury, or disease, or manifestations during 
the presumptive period; (3) an indication that the disability 
or symptoms may be associated with service; and (4) whether 
there otherwise is sufficient competent medical evidence of 
record to make a decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

However, here the Board finds that a VA examination is not 
warranted.  Given the absence of in-service evidence of 
chronic manifestations of the disorder on appeal, the absence 
of identified symptomatology for many years after separation, 
and no competent evidence of a nexus between service and the 
Veteran's claim, a remand for a VA examination would unduly 
delay resolution.  Therefore, the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for a chronic sinus 
disorder, diagnosed as bilateral ethmoidal sinusitis, is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


